DETAILED ACTION
	Claims 1-25 are present for examination.
	Claims 17, 19 and 22-23 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is being considered by the examiner.


Allowable Subject Matter
	Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 08/23/2021 are persuasive. 

No prior art or combination of prior art teaches or suggest receiving, from a controller via a first interface of a memory die, a first command to transfer data between a first bank of a bank cluster on the memory die and a different bank; receiving, via a second interface of the memory die different than the first interface, a second command from a host device different than the controller that addresses a second bank of the bank cluster during an access period; and transferring, during the access period and based at least in part on the first command, the data between the first bank and a buffer configured to store the data associated with the first bank as part of a data migration operation as recited in claim 1, 17, 21 and 25; receiving, via a first interface of a memory die, a first command to transfer data between a first bank of a bank cluster on the memory die and a different bank; receiving, via a second interface of the memory die different than the first interface, a second command from a host device that addresses a second bank of the bank cluster during an access period; transmitting, based at least in part on receiving the first command to transfer the data, a status of a buffer configured to store the data associated with the first bank as part of a data migration operation, the status indicating that the buffer includes the data to store in the first bank; storing the data in the first bank based at least in part on transmitting the status; and transferring, during the access period, the data between the first bank and the buffer based at least in part on the first command, storing the data in the first bank, and claim 2; storing data in a buffer, setting a status of the buffer to indicate that the buffer is ready to transfer the data to a first bank of a bank cluster based at least in part on storing the data in the buffer; receiving, via a first interface of a memory die, a first command configured to cause the data to be transferred from the buffer storing the data to the first bank of the bank cluster on the memory die during a data migration operation; receiving, via a second interface of the memory die different than the first interface, a second command from a host device that addresses a second bank of the bank cluster during an access period; and storing the data in the first bank of the bank cluster during the access period that the host device addresses the second bank of the bank cluster based at least in part on receiving the first command and receiving the second command that addresses the second bank as recited in claim 19; and receiving, via a first interface of a memory die, a first command configured to cause data to be transferred from a first bank of a bank cluster on the memory die to a buffer configured to store the data during a data migration operation; setting a status of the buffer to indicate that the buffer comprises the data and is ready to transfer the data to a controller using a data channel of the first interface that is configured to facilitate communications between the buffer and the controller; receiving, via a second interface of the memory die different than the first interface, a second command from a host device that addresses a second bank of the bank cluster during an access period; and storing the data from the first bank of the bank cluster in the buffer during the access period that the host device addresses the second bank of the bank cluster based at least in part on receiving the first command and receiving the second command that addresses the second bank as recited in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Response to Arguments
Applicant’s arguments, see page 9, filed 08/23/2021, with respect to the objection of claims 17, 19 and 22-23 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139